Title: To Thomas Jefferson from James Currie, 12 December 1801
From: Currie, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Decr. 12th 1801
          
          on receipt of your former letter I waited on Mr Wickham & the Other gentlemen who are joined with him, in the arbitration between yourself & Mr Ross who waited for the information to be received from Messrs Lewis & Eppes in regard to the time when the bonds were payable, your last of the 2d Inst. informs me they cannot give the information required. I have called on Mr Ross as likewise Mr Wickham to Enquire concerning the time of paymt of the Bonds above mentioned as yet have not got the information as neither have the Bonds in possession, after the U.S. District Court now sitting is over shall have some further Enquiry about the Bonds & a final decision which as soon as received shall be transmitted, to you, & in regard to the papers & accounts mentd. in your letter of Octr. 19th I have recd. them all back from Mr Ross immediately tho I neglected to mention the circumstance before now. they shall likewise be taken care of & transmitted in due time, with constant & sincere wishes for your health & happiness
          I am Dr Sir with the most Respectfull Esteem & Regard—your very Hble Serv
          
            James Currie
          
        